Case 1:19-cv-00794-LY Document 24-2 Filed 10/15/19 Page 1 of 2




            ([KLELW%
         Case 1:19-cv-00794-LY Document 24-2 Filed 10/15/19 Page 2 of 2


From:            Andrew MacRae
To:              Ottoway, Matthew
Cc:              "Bryce Benjet (bbenjet@innocenceproject.org)"
Subject:         Reed v. Goertz
Date:            Thursday, October 10, 2019 4:13:59 PM
Attachments:     20191010 Initial Disclosures.pdf
                 20191010 to OAG.pdf


Matt

Attached is a letter seeking copies of evidence items.

Also attached are our client’s Rule 26 Disclosures. Please provide yours by October 15, 2019.

Andrew F. MacRae
Levatino|Pace PLLC
1101 S. Capital of Texas Highway
Building K, Suite 125
Austin, Texas 78746
512/637-1581 ext. 5
512/637-8565 (direct)
512/637-1583 (fax)
andrew@lpfirm.com

To upload files to me, please click here: https://lpfirm.sharefile.com/filedrop/dx849319-a080-4bf8-
9d6c-a9000f1c6bae
